                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                                 Case No. 19-mj-70735 (SK)
                                                            Plaintiffs,
                                   8
                                                                                                   Charging District's Case No.
                                                  v.
                                   9
                                                                                                   19-CR-174-MC
                                  10     KYLE SCOTT PARKER,
                                                            Defendants.
                                  11

                                  12                                 COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13          The defendant has been ordered to appear in the District of Oregon.

                                  14   The defendant may need an interpreter for this language: n/a.

                                  15          The defendant:                ( ) will retain an attorney.

                                  16                                        (X) is requesting court-appointed counsel.

                                  17          The defendant remains in custody after the initial appearance.

                                  18

                                  19          IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  22   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  25   charging district.

                                  26   Dated: May 10, 2019
                                                                                               _____________________________
                                  27                                                           SALLIE KIM
                                                                                               United States Magistrate Judge
                                  28
